This case is similar to that of City of Birmingham v. State (Ala.Sup.) 170 So. 64,1 in respect to the constitutional points there involved and discussed, except that in this case, defendant filed pleas in which it alleged that the county was indebted in excess of the constitutional limit fixed by section 224, Constitution. Demurrer was sustained to these pleas, and the ruling is assigned as error.
All that need be said in answer to the contention is that section 224, Constitution, does not apply to current obligations necessary for governmental operations, required by law to be paid, and necessary for it to continue to function. Brown v. Gay-Padgett Hardware Co., 188 Ala. 423, 66 So. 161.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.
1 Ante, p. 138.
                             On Rehearing.